DETAILED ACTION
This is responsive to the amendment dated 7/2/21. Claims 1 - 20  are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 8,128,813) in view of Idland et al. (US 6,066,253 hereinafter Idland) and Nastri (US 7,661,719).
Regarding claim 1, Wyatt teaches a pool safety device comprising: a front wall and rear wall connected together by a main section to form an outer shell (see annotated figure below) with a hollow interior (col. 4, ln. 25-34, water is sucked into the suctioning device, requiring that the cover be hollow); a rear mounting pipe (see annotated figure below) connected to the rear wall. 
Wyatt does not show that the front wall has a plurality of front wall holes which are spaced relative to one another at a front wall hole spacing, or a plurality of main section slots formed on the main section, instead showing that the openings in the main section are holes. Attention is turned to Idland which teaches a similar cover for a pool drain/suction opening having a main section with slots and a front wall (20a) with a plurality of holes at a front wall hole spacing.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided openings on the front wall for enhanced filtration. It would have been obvious to one having ordinary skill 
Wyatt does not show a front opening in the wall sized to receive a hose tip and hose collar of a flexible pool hose. Wyatt, while strongly implying (col. 4, ln. 25 -34), does not explicitly show a rear opening formed in the rear wall encircled by the rear mounting pipe, the rear mounting pipe having an inner diameter sized to receive the hose tip of the flexible hose such that a seal is formed between the pipe and the hose tip, and the hose and pipe are in fluid communication.  Wyatt shows a rear mounting pipe as shown in the annotated figure below, but does not show a rear opening or any particulars about a diameter.  Attention is turned to Nastri, which teaches a similar pool suction safety fitting having a rear wall (50) with a rear opening and a front wall (80) with a front opening (100, 126), and a rear mounting pipe (130). The front opening is capable of receiving a hose tip and hose collar of a flexible pool hose(40)(see figs 4-5, note that the pool hose, tip, and collar are not positively recited and thus the opening is capable of such function); the rear mounting pipe has an inner diameter which is capable of receiving the hose tip such that a fluid seal is formed between the hose and the rear mounting pipe (see fig 5, note that the hose and tip are not positively recited and thus the pipe inner diameter is capable of such function).   It would have been obvious to provide a front opening, a rear hole in the rear wall of the shell of Wyatt such that it is encircled by the rear pipe, and so dimensioned for interfacing with a pool hose so that the suction port can be used in conjunction with a cleaning device.
Regarding claim 2, Wyatt as modified by Idland shows all of the instant invention as discussed above, and further provides that the main section slots are formed in one or more main section slot sections. See annotated figure below. 
Regarding claim 3, Wyatt shows all of the instant invention as discussed above, and further shows a tapered section connecting the front wall to the main section. See annotated figure below. 
Regarding claim 4, Wyatt as modified shows all of the instant invention as discussed above, and further shows tapered section holes in the tapered section, wherein the tapered section holes are spaced relative to one another at a tapered hole spacing (see annotated figure below), with Idland showing the front wall holes with spacing.  The combination is silent as to the tapered section hole spacing being less than the front hole spacing.  Attention is again turned to Idland which appears to show, but does not explicitly state, holes on a tapered section (31) at closer spacing than holes on the front wall (20a).  However, Applicant has not disclosed that the particular spacing achieves an unexpected result, and furthermore one of ordinary skill in the
art would have expected the combination of Wyatt and Idland to perform equally well with the claimed sizing, since the it would still perform the function of water filtration while preventing entrapment Therefore, it would have been it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided holes on the tapered section which are more densely present than the front for enhanced filtration and flow through, in the event of blockage of the front holes. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claims 5 and 6, Wyatt as modified by Idland shows all of the instant invention as discussed above, and further shows that each of the plurality of main section slots are formed at a slot angle with respect to the tapered section (note that the flat angle of the slot opening is an angle relative to the tapered wall 31) and they are uniform for each of the slots (see fig. 6-8 showing that each slot is uniformly or oriented in the same direction). 
Regarding claim 7, Wyatt as modified shows all of the instant invention as discussed above, but is silent as to the device being made from a single cast uniform material.  Attention is again turned to Nastri which teaches that it is known to integrally mold (i.e., cast) the pool safety device from a single, uniform plastic material (col. 4, ln. 46-47).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the device of Wyatt in integrally cast plastic since plastic is commonly available, inexpensive, and easily workable. 
Regarding claims 8 - 10, Wyatt as modified shows all of the instant invention as discussed above, and Nastri further provides a front door (170) sized to cover the opening in the front wall, which is rotatably connected to the wall (see progression between figures 4 and 5), a locking mechanism (catch, see annotated figure) to secure the front door in a closed position, and a self-closing mechanism (hinge pin and spring 230, fig. 3) enabling the door to automatically close when the hose is not placed thereon.  
Regarding claim 11, Wyatt teaches a pool safety device comprising: a front wall and rear wall connected together by a main section to form an outer shell (see annotated figure below) with a hollow interior (col. 4, ln. 25-34, water is sucked into the suctioning device, requiring that the cover be hollow); a tapered section connecting the main section to the front wall, and having tapered section holes in the tapered section holes, the holes being spaced relative to one another at a tapered section hole spacing (see annotated figure below); a rear mounting pipe (see annotated figure below) connected to the rear wall;
Wyatt does not show that the front wall has a plurality of front wall holes which are spaced relative to one another at a front wall hole spacing, or a plurality of main section slots formed on the main section, instead showing that the openings in the main section are holes. Attention is turned to Idland which teaches a similar cover for a pool drain/suction opening having a main section with slots which are formed at a slot angle with respect to a tapered section (note that the flat angle of the slot opening is an angle relative to the tapered wall 31) and formed in one or more main section slot sections (see annotated figure below). Idland also shows a front wall with a plurality of holes at a front wall hole spacing (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided openings on the front wall for enhanced filtration. It would have been obvious to one having ordinary skill in the art to use slots instead of holes in the main section so that, depending on the particle size, portions of the slot can still be exposed so that water can still filter through the slots for effective circulation.
 The combination of Wyatt and Idland is silent as to the tapered section hole spacing being less than the front hole spacing. Idland appears to show, but does not explicitly state, that holes on the tapered section are at closer spacing than holes on the front walls.  Attention is again turned to Idland which appears to show, but does not explicitly state, holes on a tapered section (31) at closer spacing than holes on the front wall (20a).  However, Applicant has not disclosed that the particular spacing achieves an unexpected result, and furthermore one of ordinary skill in the art would have expected the combination of Wyatt and Idland to perform equally well with the claimed sizing, since the it would still perform the function of water filtration while preventing entrapment Therefore, it would have been it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided holes on the tapered section which are more densely present than the front for enhanced filtration and flow through, in the event of blockage of the front holes. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(A).
Wyatt does not show a front opening in the wall sized to receive a hose tip and hose collar of a flexible pool hose. Wyatt, while strongly implying (col. 4, ln. 25 -34), does not explicitly show a rear opening formed in the rear wall encircled by the rear mounting pipe, the rear mounting pipe having an inner diameter sized to receive the hose tip of the flexible hose such that a seal is formed between the pipe and the hose tip, and the hose and pipe are in fluid communication.  Wyatt shows a rear mounting pipe as shown in the annotated figure below, but does not show a rear opening or any particulars about a diameter.  Attention is turned to Nastri, which teaches a similar pool suctions safety fitting having a rear wall (50) with a rear opening and a front wall (80) with a front opening (100, 126), and a rear mounting pipe (130). The front opening is capable of receiving a hose tip and hose collar of a flexible pool hose(40)(see figs 4-5, note that the pool hose, tip, and collar are not positively recited and thus the opening is capable of such function); the rear mounting pipe has an inner diameter which is capable of receiving the hose tip such that a fluid seal is formed between the hose and the rear mounting pipe (see fig 5, note that the hose and tip are not positively recite and thus the pipe inner is capable of such function).   It would have been obvious to provide a front opening, a rear hole in the rear wall of the shell of Wyatt such that it is encircled by the rear pipe, and so dimensioned for interfacing with a pool hose so that the suction port can be used in conjunction with a cleaning device.
Regarding claim 12, Wyatt as modified shows all of the instant invention as discussed above, but is silent as to whether or not the main section is cylindrical.  Attention is again turned to Idland, which teaches that it is known to form the main section in a cylindrical shape (fig. 7, 8, note that the cover is round, and thus the main section thickness is cylindrical).  It would have been obvious to form the main section in a cylindrical shape since suction pipes are commonly round in shape. A round surface also avoids sharp corners. 
Regarding claims 13 - 15, Wyatt as modified shows all of the instant invention as discussed above, and Nastri further provides a front door (170) sized to cover the opening in the front wall, which is rotatably connected to the wall (see progression between figures 4 and 5), a locking mechanism (catch, see annotated figure) to secure the front door in a closed position, and a self-closing mechanism (hinge pin and spring 230, fig. 3) enabling the door to automatically close when the hose is not placed thereon.  
Regarding claim 16, Wyatt as modified by Idland shows all of the instant invention as discussed above, and further provides that the slot angle is uniform for each of the main section slots. See figures 6 - 8, showing that each slot has a uniform/the same angular orientation. 
Regarding claim 17, Wyatt as modified shows all of the instant invention as discussed above, but is silent as to the device being made from a single cast uniform material.  Attention is again turned to Nastri which teaches that it is known to integrally mold (i.e., cast) the pool safety device from a single, uniform plastic material (col. 4, ln. 46-47).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the device of Wyatt in integrally cast plastic since plastic is commonly available, inexpensive, and easily workable. 
Regarding claim 18, Wyatt teaches a pool safety device comprising: a front wall and rear wall connected together by a main section to form an outer shell (see annotated figure below) with a hollow interior (col. 4, ln. 25-34, water is sucked into the suctioning device, requiring that the cover be hollow); a tapered section connecting the main section to the front wall, and having tapered section holes in the tapered section holes, the holes being spaced relative to one another at a tapered section hole spacing (see annotated figure below); a rear mounting pipe (see annotated figure below) connected to the rear wall;
Wyatt does not show that the front wall has a plurality of front wall holes which are spaced relative to one another at a front wall hole spacing, or a plurality of main section slots formed on the main section which is cylindrical in shape, instead showing that the openings in the main section are holes and being silent as to whether or not the main section is cylindrical. Attention is turned to Idland which teaches a similar cover for a pool drain/suction opening having a main section which is cylindrical (fig. 7, 8, note that the cover is round, and thus the main section thickness is cylindrical) with slots which are formed at a uniform slot angle with respect to a tapered section (note that the flat angle of the slot opening is an angle relative to the tapered wall 31 and is persistent across the entire main section, figs. 7-8) and formed in one or more main section slot sections (see annotated figure below). Idland also shows a front wall with a plurality of holes at a front wall hole spacing (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided openings on the front wall for enhanced filtration. It would have been obvious to one having ordinary skill in the art to use slots instead of holes in the main section so that, depending on the particle size, portions of the slot can still be exposed so that water can still filter through the slots for effective circulation.
 The combination of Wyatt and Idland is silent as to the tapered section hole spacing being less than the front hole spacing. Idland appears to show, but does not explicitly state, that holes on the tapered section are at closer spacing than holes on the front walls.  ttention is again turned to Idland which appears to show, but does not explicitly state, holes on a tapered section (31) at closer spacing than holes on the front wall (20a).  However, Applicant has not disclosed that the particular spacing achieves an unexpected result, and furthermore one of ordinary skill in the art would have expected the combination of Wyatt and Idland to perform equally well with the claimed sizing, since the it would still perform the function of water filtration while preventing entrapment Therefore, it would have been it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided holes on the tapered section which are more densely present than the front for enhanced filtration and flow through, in the event of blockage of the front holes. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(A). 
Wyatt does not show a front opening in the wall sized to receive a hose tip and hose collar of a flexible pool hose. Wyatt, while strongly implying (col. 4, ln. 25 -34), does not explicitly show a rear opening formed in the rear wall encircled by the rear mounting pipe, the rear mounting pipe having an inner diameter sized to receive the hose tip of the flexible hose such that a seal is formed between the pipe and the hose tip, and the hose and pipe are in fluid communication.  Wyatt shows a rear mounting pipe as shown in the annotated figure below, but does not show a rear opening or any particulars about a diameter.  Attention is turned to Nastri, which teaches a similar pool suctions safety fitting having a rear wall (50) with a rear opening and a front wall (80) with a front opening (100, 126), and a rear mounting pipe (130). The front opening is capable of receiving a hose tip and hose collar of a flexible pool hose(40)(see figs 4-5, note that the pool hose, tip, and collar are not positively recited and thus the opening is capable of such function); the rear mounting pipe has an inner diameter which is capable of receiving the hose tip such that a fluid seal is formed between the hose and the rear mounting pipe (see fig 5, note that the hose and tip are not positively recited and thus the pipe inner is capable of such function). Nastri also teaches a front door (170) sized to cover the opening in the front wall, which is rotatably connected to the wall (see progression between figures 4 and 5). It would have been obvious to provide a front opening, a rear hole in the rear wall of the shell of Wyatt such that it is encircled by the rear pipe, and so dimensioned for interfacing with a pool hose so that the suction port can be used in conjunction with a cleaning device.
Regarding claim 19, Wyatt as modified shows all of the instant invention and Nastri further shows a locking mechanism (catch, see annotated figure) to secure the front door in a closed position, and a self-closing mechanism (hinge pin and spring 230, fig. 3) enabling the door to automatically close when the hose is not placed thereon.  

    PNG
    media_image1.png
    641
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    823
    809
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    293
    431
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    653
    media_image4.png
    Greyscale

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, Idland, and Nastri, as applied to claim 18, in further view of Frentzel et al. (US 4,817,991, hereinafter Frentzel)
Regarding claim 20, Wyatt as modified by Nastri shows all of the instant invention as discussed above, and Nastri further provides that the flexible hose is in fluid communication (see arrows in figure 5) with a pipe (20) in the sidewall (30), but the combination does not show that the pipe is in an in ground pool of a pool system, instead showing an above ground pool or spa. Attention is turned to Frentzel which teaches a similar suction fitting for an in ground pool (fig. 1, col. 1, ln. 12) which is connected to an in ground pipe (10) and which communicates with a flexible hose (18).  It would have been obvious to one having ordinary skill in the art to have provided the combined system of Wyatt, Idland, and Nastri in a below ground pool for safe and effective filtration of the pool water. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that since filtration system of Wyatt is covered by a cover, it is designed to prevent any user contact therewith and thus it would not be obvious to modify it to include a front opening that is sized to receive a hose tip and hose collar of a pool hose. The Examiner respectfully disagrees.  The perforated cover of Wyatt is removable via the fasteners 36, thereby enabling contact for at least the purposes of cleaning or maintenance.   In the event that the cover need to be removed for cleaning or maintenance, it would have been obvious to have provided a front opening which is sized to receive a hose tip and collar for use with an additional cleaning device for more enhanced cleaning of the spa.  There is nothing in Wyatt which would preclude this modification.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754